Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the reply filed February 10, 2021.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with William A. Holtz on March 8, 2021.
Examiner’s Amendments to the Claims:
	1-36. (Canceled)  
  
	37. (Currently amended) A method for the treatment and/or prevention of ischemia or ischemia/reperfusion injury in a subject comprising the administration to said subject the DJ-1-17 polypeptide consisting of SEQ ID NO: 1 or a functionally equivalent variant thereofhaving at least 97% sequence identity with the DJ-1-17 polypeptide consisting of SEQ ID NO: 1 
	38. (Previously presented) The method according to claim 37, wherein the ischemia or ischemia/reperfusion injury is due to a condition selected from the group consisting of infarction, atherosclerosis, thrombosis, thromboembolism, lipid-embolism, 
	39. (Previously presented) The method according to claim 37 wherein the ischemia or ischemia/reperfusion injury is produced in an organ or a tissue selected from the group consisting of heart, liver, kidney, brain, intestine, pancreas, lung, skeletal muscle and combinations thereof.  
	40. (Previously presented) The method according to claim 37 wherein the ischemic injury or ischemia/reperfusion injury is selected from the group comprising organ dysfunction, infarct, inflammation, oxidative damage, mitochondrial membrane potential damage, apoptosis, reperfusion-related arrhythmia, cardiac stunning, cardiac lipotoxicity, ischemia-derived scar formation, and combinations thereof.  
	41. (Previously presented) The method according to claim 37 wherein the ischemic or ischemia/reperfusion injury is due to myocardial infarction.  
	42. (Currently Amended) The method according to claim 37, wherein the polypeptide is administered prior to ischemia.  
	43. (Currently Amended) The method according to claim 37, wherein said polypeptide is administered during ischemia or prior to reperfusion.  
	44. (Currently Amended) The method according to claim 37 wherein the polypeptide is administered parenterally.  
	45. (Currently amended) The method according to claim 37 wherein the subject shows low level of expression of Gprc5a with respect to the level of expression of Gpcrc5a the subject shows low activation of the Gprc5a signaling pathway in the organ 
	46. (Currently amended) A pharmaceutical composition comprising consisting of SEQ ID NO: 1 or a functionally equivalent variant thereofhaving at least 97% sequence identity with the DJ-1-17 polypeptide consisting of SEQ ID NO: 1, consisting of SEQ ID NO: 3 or a functionally equivalent variant thereofhaving at least 97% sequence identity with the GRP75 polypeptide consisting of SEQ ID NO: 3, and/or the PRDX6 polypeptide consisting of SEQ ID NO: 4 or a functionally equivalent variant thereofhaving at least 97% sequence identity with the PRDX6 polypeptide consisting of SEQ ID NO: 4, and a pharmaceutically acceptable excipient. 
	47. (Currently amended) The pharmaceutical composition according to claim 46 comprising the DJ-1-17 polypeptide consisting of SEQ ID NO: 1, the GRP75 polypeptide consisting of SEQ ID NO: 3, and the PRDX6 polypeptide consisting of SEQ ID NO: 4.

	49-57. (Canceled)  
  	58. (Currently Amended) The method of claim 37, wherein the method comprises administration to said subject the DJ-1-17 polypeptide consisting of SEQ ID NO: 1.  
	59. (Previously Presented) The method according to claim 58 wherein the ischemia or ischemia/reperfusion injury is due to a condition selected from the group consisting of infarction, atherosclerosis, thrombosis, thromboembolism, lipid-embolism, bleeding, stent, surgery, angioplasty, end of bypass during surgery, organ transplantation, total ischemia, and combinations thereof.  
	60. (Previously Presented) The method according to claim 58 wherein the ischemia or ischemia/reperfusion injury is produced in an organ or a tissue selected from the group consisting of heart, liver, kidney, brain, intestine, pancreas, lung, skeletal muscle and combinations thereof.  
	61. (Previously Presented) The method according to claim 58 wherein the ischemic injury or ischemia/reperfusion injury is selected from the group comprising organ dysfunction, infarct, inflammation, oxidative damage, mitochondrial membrane potential damage, apoptosis, reperfusion-related arrhythmia, cardiac stunning, cardiac lipotoxicity, ischemia-derived scar formation, and combinations thereof.  
	62. (Previously Presented) The method according to claim 58 wherein the ischemic or ischemia/reperfusion injury is due to myocardial infarction.  
polypeptide is administered prior to ischemia.  
	64. (Currently Amended) The method according to claim 58, wherein said polypeptide is administered during ischemia or prior to reperfusion.  
	65. (Currently Amended) The method according to claim 58 wherein the polypeptide is administered parenterally.  
	66. (Currently Amended) The method according to claim 58 wherein the subject shows low level of expression of Gprc5a with respect to the level of expression of Gpcrc5a the subject shows low activation of the Gprc5a signaling pathway in the organ or tissue suffering ischemic 
	67. (New) A method for the treatment and/or prevention of ischemia or ischemia/reperfusion injury in a subject comprising the administration to said subject of a pharmaceutical composition comprising the DJ-1 polypeptide consisting of SEQ ID NO: 2 or a functionally equivalent variant thereof having at least 97% sequence identity with the DJ-1 polypeptide consisting of SEQ ID NO: 2, the GRP75 polypeptide consisting of SEQ ID NO: 3 or a functionally equivalent variant thereof having at least 97% sequence identity with the GRP75 polypeptide consisting of SEQ ID NO: 3, and/or .

The following is an Examiner’s Statement of Reasons for Allowance: 
The prior art does not teach or suggest to treat or prevent ischemia or ischemia/reperfusion injury in a subject with the truncated form of DJ-1 (DJ-1-17). The prior art does not teach or suggest to treat or prevent ischemia or ischemia/reperfusion injury in a subject with the truncated form of DJ-1 (DJ-1-17) or with DJ-1 in combination with GRP75 and/or PRDX6. Therefore, these methods are novel over the art of record.
The Examiner motes that the specification teaches that GRP75 and/or PRDX6 and their functional equivalent variants can be administered in the claimed method. The specification does not expressly state that these variants have at least 97% sequence identity to SEQ ID NO: 3 or NO: 4.  Yet, the specification defines “functionally equivalent variant” at page 6-10 and exemplifies the term using SEQ ID NO: 1, for example, to include variants having 97% sequence identity to SEQ ID NO: 1. Therefore, when reviewing the specification as a whole, Applicants are in possession of functionally equivalent variants of GRP75 and/or PRDX6 having 97% sequence identity to SEQ ID NO: 3 or NO: 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656